DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Re 112f arguments, identification system do not meet the prongs for denoting structure. While Applicant is correct that they describe the function that the placeholder is supposed to perform, they do not show what the structure would be.  According to the drawings, they appear to be modules on the work machine or controller. For example, the current location indicator according to the spec appears to be something visual. The identification system appears to be something running on the controller. The data store interaction component also appears to meet 112f language for similar reasons. Machine location identifier is also not the sensor that is actually used to sense machine location. It appears, according to the spec, to be software or some part of the controller that receives the sensors data. 
With respect to the previous 35 U.S.C. 102 rejection of claims 1 and 15 Applicant argues the cited art of record, Knapp (US 2011/0270495 A1), fails to explicitly disclose all of the recited features of claims 1 and 15 (see response pages 12-15), specifically “determining a set of observed condition values, each indicative of an observed value of a variable characterizing a condition in a geographic portion of the current control zone on which the mobile work machine has already performed an operation; obtaining a set of estimated condition values, each indicative of an estimated value of the variable characterizing the condition in a portion of the current control zone on which the mobile work machine has yet to perform the operation; and generating a display, in a display window, of at least a portion of the current control zone showing an estimated value zone portion with visual indicia indicative of the set of estimated condition values, an observed value zone portion with visual indicia indicative of the set of observed condition values, and a current location indicator indicating the current location of the mobile work machine in the current control zone.".
Examiner respectfully disagrees. as the Applicant is discussing narrower limitations than what is claimed. Applicant first argues that the harvested and unharvested portions are two different control zones however they are in the same control zone as shown in figures 3 as the combine (i.e. work machine) detects which portions have been harvested and which is not, so if it is unharvested portion it will harvest grain crops and it will separates the crop from residue such as straw and chaff via mechanisms known to those skilled in the art and if the combine pass through a harvested portion it will use the residue from the harvested area to spray the area which contains standing crop to be harvested on future pass which is in the same zone  as Knapp teaches “determining a set of observed condition values, each indicative of an observed value of a variable characterizing a condition in a geographic portion of the current control zone on which the mobile work machine has already performed an operation". as understood in (See at least ¶ 29 and 52) “Harvester 100, which can include a combine, drives forward in the direction of path 310 which contains unharvested, standing crop to be harvested on the current pass. Header 110 harvests the standing crop it encounters in path 310, and the combine 100 separates the crop from residue such as straw and chaff via mechanisms known to those skilled in the art, such as threshing. After the residue is separated by the harvester 100, the residue is returned to the soil via mechanical spreader 120, which creates a residue spray 320. The field portion to the left 302 includes a portion of the field where there is no crop to be harvested on the current pass, such as a portion of the field that has already been harvested on a prior pass” and “information sent to the graphical operator interface 440 includes a graphical map displaying a map of the field being harvested as well as portions of the field 300 that have been harvested (e.g. 302)”, regarding determining the observed values such as field has been harvested previously or potion of the field does not need to be harvested which indicates the condition of field with regard to the location of the work machine.
Also Knapp teaches “obtaining a set of estimated condition values, each indicative of an estimated value of the variable characterizing the condition in a portion of the current control zone on which the mobile work machine has yet to perform the operation”. as understood in (See at least ¶ 29 and 52) “Harvester 100, which can include a combine, drives forward in the direction of path 310 which contains unharvested, standing crop to be harvested on the current pass. Header 110 harvests the standing crop it encounters in path 310” and “In some embodiments, information sent to the graphical operator interface 440 includes a graphical map displaying a map of the field being harvested as well as portions of the field 300 that have been harvested (e.g. 302) and those portions that have yet to be harvested (e.g. 304) as well as current location and orientation of the combine 100” regarding showing the estimated work to be done by the combine (i.e. work machine) by either driving forward on the unharvested region so as to harvest it on the current pass as well as showing the location and the orientation of the combine which is as shown in figures 3 they are in the same field (i.e. control zone) as the combine walks through the field it detect whether the area is harvested or unharvested or yet to be harvested in the future.
Also Knapp teaches “generating a display, in a display window, of at least a portion of the current control zone showing an estimated value zone portion with visual indicia indicative of the set of estimated condition values, an observed value zone portion with visual indicia indicative of the set of observed condition values, and a current location indicator indicating the current location of the mobile work machine in the current control zone”. as understood in (See at least ¶ 29, 52 and 56) “Graphical operator interface 440 and combine controller 420 communicate via electronic signals such as digital or analog signals or CAN bus signals over signaling path 416. This allows the combine controller 420 to receive information from the operator of combine 100 or to display information to the operator, such as sensor information, camera information, status information, configuration information, or information regarding current sensor values. In some embodiments, information sent to the graphical operator interface 440 includes a graphical map displaying a map of the field being harvested as well as portions of the field 300 that have been harvested (e.g. 302) and those portions that have yet to be harvested (e.g. 304) as well as current location and orientation of the combine 100. The information displayed can also include status information about the combine including, for example, current direction, speed, temperature, grain capacity, environmental information, and/or mechanical/engine status information. The information displayed to the operator, including combine status information, can be gathered from other controllers or other sensors that are not shown in FIG. 4.”, regarding a display that shows the portions in the same control zone as shown in figures 3 and that it is yet to be harvested (i.e. estimated condition values) as well as the portions that has been harvested (i.e. observed condition values) to the combine in order to notice where the combine will procced next as well as it shows the status information about the combine for safe ride.
For Claims 19-20 have been allowed.
Claims 5-9, 12-14, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 11 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated in view of Knapp (US 2011/0270495 A1).
Regarding claim 1, Knapp discloses a computer implemented method of controlling a mobile work machine, comprising (see Knopp figure 1 and paragraphs “0001” and “0025”)
obtaining a map of a worksite (see at least paragraph “0042”) that divides the worksite into control zones (see figure 3A and paragraphs “0029” and “0052” “displaying a map of the field being harvested as well as portions of the field 300 that have been harvested (e.g. 302) and those portions that have yet to be harvested (e.g. 304) as well as current location and orientation of the combine 100”),
identifying a current control zone in which the mobile work machine is operating (see paragraph “0049” “the map is created on the fly by the operator by setting waypoints as the harvest progresses. By using GPS 410 and a map of the field, combine controller 420 can track where the harvester 100 is in the field and where the harvester 100 is relative to portions of the field 300 that have already been harvested, such as portion 302, and/or relative to portions of the field 300 that have not been harvested, such as portion 304”),
detecting a current location of the mobile work machine in the current control zone (see paragraph “0049” “the map is created on the fly by the operator by setting waypoints as the harvest progresses. By using GPS 410 and a map of the field, combine controller 420 can track where the harvester 100 is in the field and where the harvester 100 is relative to portions of the field 300 that have already been harvested, such as portion 302, and/or relative to portions of the field 300 that have not been harvested, such as portion 304”),
determining a set of observed condition values, each indicative of an observed value of a variable characterizing a condition in a geographic portion of the current control zone on which the mobile work machine has already performed an operation (see figure 3A and paragraph “0052” “information sent to the graphical operator interface 440 includes a graphical map displaying a map of the field being harvested as well as portions of the field 300 that have been harvested (e.g. 302)”),
obtaining a set of estimated condition values, each indicative of an estimated value of the variable characterizing the condition in a portion of the current control zone on which the mobile work machine has yet to perform the operation (see figure 3A and paragraph “0052” “those portions that have yet to be harvested (e.g. 304) as well as current location and orientation of the combine 100”),
and generating a display, in a display window (see figure 4 and paragraph “0052” “Graphical operator interface 440”), of at least a portion of the current control zone showing an estimated value zone portion with visual indicia indicative of the set of estimated condition values (see paragraphs “0052” and “0056” “displaying a map of the field being harvested as well as….. those portions that have yet to be harvested (e.g. 304) as well as current location and orientation of the combine 100”), an observed value zone portion with visual indicia indicative of the set of observed condition values (see paragraphs “0052” and “0056” “information sent to the graphical operator interface 440 includes a graphical map displaying a map of the field being harvested as well as portions of the field 300 that have been harvested (e.g. 302)”), and a current location indicator indicating the current location of the mobile work machine in the current control zone (see paragraph “0052” “as well as current location and orientation of the combine 100. The information displayed can also include status information about the combine including, for example, current direction, speed, temperature, grain capacity, environmental information, and/or mechanical/engine status information. The information displayed to the operator, including combine status information, can be gathered from other controllers or other sensors that are not shown in FIG. 4.”).

Regarding claim 2, Knapp discloses controlling a work machine actuator based on the set of estimated condition values and the current location of the mobile work machine (see figure 2 and paragraphs “0027” and “0059” “Embodiments of the present invention can control spreader 120 via electrical signals and parameters to adjust the shape and width of residue spray 200 based on positioning (e.g., GPS) and status information. For example, in some embodiments of the present invention, the spreader 120 can be adjusted to affect the symmetry of the residue spray 200, including, for example spreading all or substantially more residue to one side of the spreader 120 or the other.”)

Regarding claim 11, Knapp discloses wherein generating the near real time display comprises: generating an adjacent zone display element showing at least one of an estimated value zone portion and an observed value zone portion for a zone that is adjacent the current control zone in the worksite (see figure 3A and paragraphs “0029” and “0052” “Harvester 100, which can include a combine, drives forward in the direction of path 310 which contains unharvested, standing crop to be harvested on the current pass. Header 110 harvests the standing crop it encounters in path 310, and the combine 100 separates the crop from residue such as straw and chaff via mechanisms known to those skilled in the art, such as threshing……. The portion of field 300 that is not harvested on the current pass 310, can include drainage areas, access roads, or portions of the field used for other purposes. If field portion 302 was harvested on a previous pass, it will generally include residue that was spread by the combine 100 on a previous pass and other matter that was not collected”).

Regarding claim 15, Knapp disclose a control system for a mobile work machine, comprising: (see Knopp figure 1 and paragraphs “0001” and “0025”)
a data store interaction component that obtains a map of a worksite (see at least paragraph “0042”) that geographically divides the worksite into zones (see figure 3A and paragraphs “0029” and “0052” “displaying a map of the field being harvested as well as portions of the field 300 that have been harvested (e.g. 302) and those portions that have yet to be harvested (e.g. 304) as well as current location and orientation of the combine 100”),
a current zone identification system that identifies a current control zone in which the mobile work machine is operating (see paragraph “0049” “the map is created on the fly by the operator by setting waypoints as the harvest progresses. By using GPS 410 and a map of the field, combine controller 420 can track where the harvester 100 is in the field and where the harvester 100 is relative to portions of the field 300 that have already been harvested, such as portion 302, and/or relative to portions of the field 300 that have not been harvested, such as portion 304”),
a machine location identifier that detects a current location of the mobile work machine in the current control zone (see paragraph “0049” “the map is created on the fly by the operator by setting waypoints as the harvest progresses. By using GPS 410 and a map of the field, combine controller 420 can track where the harvester 100 is in the field and where the harvester 100 is relative to portions of the field 300 that have already been harvested, such as portion 302, and/or relative to portions of the field 300 that have not been harvested, such as portion 304”),
an observed condition value generator that determines a set of observed condition values, each indicative of an observed value of a variable characterizing a condition in a geographic portion of the current control zone on which the mobile work machine has already performed an operation (see figure 3A and paragraph “0052” “information sent to the graphical operator interface 440 includes a graphical map displaying a map of the field being harvested as well as portions of the field 300 that have been harvested (e.g. 302)”),
an estimated condition display component that obtains a set of estimated condition values, each indicative of an estimated value of the variable characterizing the condition in a geographic portion of the current control zone on which the mobile work machine has yet to perform the operation (see figure 3A and paragraph “0052” “those portions that have yet to be harvested (e.g. 304) as well as current location and orientation of the combine 100”),
an operator interface control system that generates a display, in a display window the display including (see figure 4 and paragraph “0052” “Graphical operator interface 440”), , a zone display element that represents at least a portion of the current control zone an estimated value zone portion within the zone display element visual indicia indicative of the set of estimated condition value (see paragraphs “0052” and “0056” “displaying a map of the field being harvested as well as….. those portions that have yet to be harvested (e.g. 304) as well as current location and orientation of the combine 100”), an observed value zone portion within the zone display element with visual indicia indicative of the set of observed condition values (see paragraphs “0052” and “0056” “information sent to the graphical operator interface 440 includes a graphical map displaying a map of the field being harvested as well as portions of the field 300 that have been harvested (e.g. 302)”), and a current location indicator within the zone display element indicating the current location of the mobile work machine (see paragraph “0052” “as well as current location and orientation of the combine 100. The information displayed can also include status information about the combine including, for example, current direction, speed, temperature, grain capacity, environmental information, and/or mechanical/engine status information. The information displayed to the operator, including combine status information, can be gathered from other controllers or other sensors that are not shown in FIG. 4.”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 and 17 are rejected under 35 U.S.C. 103 as being unpatentable in view of Knapp (US 2011/0270495 A1) in view of Nishii (US 2019/0389382 A1).

Regarding claim 3, Knapp fails to explicitly disclose wherein generating a display of a portion of the current control zone comprises: displaying the portion of the current control zone with a zone display element, a first part of the zone display element displaying the estimated value zone portion, a second part of the zone display element displaying the observed value zone portion and a third part of the zone display element displaying the current location indicator, the current location indicator being displayed between the first and second parts of the zone display element.
However Nishii teaches wherein generating a display of a portion of the current control zone comprises: displaying the portion of the current control zone with a zone display element, a first part of the zone display element displaying the estimated value zone portion, a second part of the zone display element displaying the observed value zone portion and a third part of the zone display element displaying the current location indicator, the current location indicator being displayed between the first and second parts of the zone display element (see Nishii figure 9 and paragraph “0103” “As illustrated in FIG. 9, during autonomous travel, the display control unit 22 provides a predetermined history indication 63 on the travel route P based on the travel trajectory of the tractor 1 on the travel route P generated in the field H. The history indication 63 is provided so as to correspond to a portion of the travel route P in which portion the tractor 1 has already traveled. The history indication 63 is achieved by a display process of painting out the already-traveled portion with a predetermined color, for example. With this, the user can readily see the portion of the travel route P in which portion the tractor 1 has performed the work by autonomous travel”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of GPS controlled residue spread width of Knapp to perform autonomous travel and consequently the user can easily and appropriately select the specific region and also to provide the history indication appropriately and flexibly in accordance with changes in, e.g., the states of the work vehicle (Nishii paragraph “0103”).

Regarding claim 4, Knapp fails to explicitly disclose detecting a proportional display user input indicative of a change in size of at least one of the first and second parts of the zone display element; and modifying the display, in the display window, to change sizes of both of the first and second parts of the zone display element, relative to one another, based on the detected proportional display user input.
However Nishii teaches detecting a proportional display user input indicative of a change in size of at least one of the first and second parts of the zone display element; and modifying the display, in the display window, to change sizes of both of the first and second parts of the zone display element, relative to one another, based on the detected proportional display user input (see Nishii figure 11 and paragraphs “0101-0102” “the display control unit 22 displays, on the whole of the lower middle display region 54 e except for the operation sections 51 and the distance indicator 62, a map image 52 including a magnified view of a range having been set based on the current position T of the tractor 1 in the field H, as illustrated in FIG. 11. As illustrated in FIG. 11, when the user selects the magnifying operation section 51 h, the display control unit 22 hides the operation sections 51 arranged near the magnifying operation section 51 h. In FIG. 11, below the magnifying operation section 51 h, two operation sections 51 (the icons indicated by “+” and “−” in the drawings), the full-screen operation section 51”).	
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of GPS controlled residue spread width of Knapp to perform autonomous travel and consequently the user can easily and appropriately select the specific region and also to provide the history indication appropriately and flexibly in accordance with changes in, e.g., the states of the work vehicle (Nishii paragraph “0101-0102”).

Regarding claim 17, Knapp fails to explicitly disclose wherein the current location indicator is displayed between the estimated value zone portion and the observed value zone portion and further comprising: a proportional zone display controller detecting a proportional display user input, indicative of a change in size of at least one of the estimated value zone portion and the observed value zone portion in the display window, and modifying the display to change sizes of both of the estimated value zone portion and the observed value zone portion in the display window, relative to one another, based on the detected proportional display user input.
However Nishii teaches wherein the current location indicator is being displayed between the estimated value zone portion and the observed value zone portion and further comprising (see Nishii figure 9 and paragraph “0103” “As illustrated in FIG. 9, during autonomous travel, the display control unit 22 provides a predetermined history indication 63 on the travel route P based on the travel trajectory of the tractor 1 on the travel route P generated in the field H. The history indication 63 is provided so as to correspond to a portion of the travel route P in which portion the tractor 1 has already traveled. The history indication 63 is achieved by a display process of painting out the already-traveled portion with a predetermined color, for example. With this, the user can readily see the portion of the travel route P in which portion the tractor 1 has performed the work by autonomous travel”),
a proportional zone display controller detecting a proportional display user input, indicative of a change in size of at least one of the estimated value zone portion and the observed value zone portion in the display window, and modifying the display to change sizes of both of the estimated value zone portion and the observed value zone portion in the display window, relative to one another, based on the detected proportional display user input (see Nishii figure 11 and paragraphs “0101-0102” “the display control unit 22 displays, on the whole of the lower middle display region 54 e except for the operation sections 51 and the distance indicator 62, a map image 52 including a magnified view of a range having been set based on the current position T of the tractor 1 in the field H, as illustrated in FIG. 11. As illustrated in FIG. 11, when the user selects the magnifying operation section 51 h, the display control unit 22 hides the operation sections 51 arranged near the magnifying operation section 51 h. In FIG. 11, below the magnifying operation section 51 h, two operation sections 51 (the icons indicated by “+” and “−” in the drawings), the full-screen operation section 51”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of GPS controlled residue spread width of Knapp to perform autonomous travel and consequently the user can easily and appropriately select the specific region and also to provide the history indication appropriately and flexibly in accordance with changes in, e.g., the states of the work vehicle (Nishii paragraph “0103”).
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable in view of Knapp (US 2011/0270495 A1) in view of Cash et al (US 2013/0311050 A1).

Regarding claim 10, Knapp fails to explicitly disclose wherein generating the near real time display comprises: generating visual indicia simultaneously indicative of multiple different types of conditions in the current control zone.
However Cash teaches wherein generating the near real time display comprises: generating visual indicia simultaneously indicative of multiple different types of conditions in the current control zone (see Cash paragraph “0028” “Text area 215 may include information such as quantities of seeds, fertilizer, pesticide, water, etc.; elapsed time, time remaining, speed, etc. Of course, textual information may also be presented in the graphical area and the text area may be hidden as needed.”).	
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of GPS controlled residue spread width of Knapp in order to generate better results for the vehicle by displaying multiple information (Cash paragraph “0028”).
Allowable Subject Matter
Claim 19-20 have been allowed.
Claims 5-9, 12-14, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSSAM M ABD EL LATIF whose telephone number is (571)272-5869.  The examiner can normally be reached on M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571)270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOSSAM M ABD EL LATIF/             Examiner, Art Unit 3665             

/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664